Title: To George Washington from John Craig, 22 March 1785
From: Craig, John
To: Washington, George



Sir
Philad[elphi]a March 22nd 1785

The Knowledge I have of your Benevolence & Condescencion Encourages me to Take a Liberty, which by any other than your Excellency might be deemed unpardonable—The Request of a Self Interested Individual who has not the honor to be much Known to your Excellency requires both Preface & Apology, but Rather than Trespass on your Time, I take the Liberty to begin Rather Abruptly & doubt not but your Excellency will Dispense with the Form—The Discouraging Prospect of Trade in General here & the little Probability that it will Soon take a favourable turn has induced me to turn my thoughts towards a Country Life—I wish to Settle myself in a place of Retirement in Such a Situation as woud Soon Afford the Conveniencies of Life & ultimately promise Essential Advantages—I have heard there are Situations on the Susquehanna & Monogahela Rivers which Promise in Time to be very Valuable, but it is So Difficult to Procure Information on which one may Depend, that I have at last determined to apply to the Fountain head & Request your Excelency to favour me with a few Lines of Advice upon the Execution of my Plan —My Father has Some Lands on Cheat River which I mean to Explore this

Spring, but I think the Susquehanna which will Communicate with the Potomack promises to yield the most Profitable Settlements & Could I Procure (on tollerable easy Terms) a healthy fruitfull Place with the Advantages of Navigation & one or two Mill seats, I would Gladly Employ what little Capital I have in the purchase & Cultivation of it.
I have not yet mentioned my Plan to any Person, nor shall I till I am determined by your Excellencys Advice on what part of the Country you would think it most advantageous to Settle—Once more I beg your Excellencys forgiveness for the Liberty I take—the Wellfare of my family Depending on yr Information will I am sure be a sufficient Apology to a heart so Benevolent as yours, I have the honor to be with the Greatest Respect & Esteem yr Excellencies very hble Servt

John Craig

